Case 1:12-cv-01466-ALC Document 36-23 Filed 08/26/19 Page 1 of 2

 

 

 
Case 1:12-cv-01466-ALC Document 36-23 Filed 08/26/19 Page 2 of 2 .

|

- Warns of Electrical Metallic Tubing (EMT) With Inadequate Corro... _http://www.prnewswire.com/news-releases/ul-y

UL Warns of Electrical Metallic Tubing (EMT) With Inadequate
Corrosion Protection

‘Sb Twoet : i Share *

 

NORTHBROOK, Ilt., May 13 /PRNewswiref — Underwriters Laboratories (UL) Is notifying AHJs, electrical contractors, electricians
and retailers that the Electrical Metaltic Tubing (EMT) products, manufactured by Guangdong Walsall Stee! Pipe Industrial Co.,
Ltd, and identified below, may nol be adequately protected against corrosion. These products display a UL Listing Mark for the
U.S. and Canada; however, products purchased at retailers and distributors were found not to comply with Uniled States or

Canadian safety standards and are not authorized to bear the UL Mark.

Product Description: Electrical Métallic Tubing (EMT) in lengths of up to 10 feet, and EMT
formed in the shape of elbows and bends, in Trade Sizes of 1/2, 3/4,

1, 4-1/4, 1-1/2. 2, 2-4/2, 4, 3-1/2 or 4 inches.

Number of units: Unknown quantity

Manufacturer: Guangdong Walsall Steel Pipe Industrial Co. Ltd.
Shiqi Zhongshan Guangdong China

Defect: These EMT products may not be adequately protected against
corrasion.
Identification: The affected EMT products are provided with a label that includes the

UL Listing Mark, with the name Walsalt, Providence Pipe Products, Inc.
or Electrical Resource International as indicated in the following:

E234340"* WALSALL"
G {UL} US LISTED
Electrical Metallic Tubing
Issue Number: XXXXXXXX
(where X represents any number or letter}
EMT
Made in China

*: Or Electrical Resource International ar Providence Pipe Products, Inc.
"": Or £244932 or 312420

Example Label? Photos of the product and label are available at: htip:iAvww.ul.convglobal/eng/pages/corporale/newsrcom
/publicnotices/,

 

-unemenemerneee i POut Underwriters. Laboratories

UL is an independent product safely certification organization that has been testing products and wriling Standards for Safety for
more than a cenlury. UL evaluates more than 19,000 types of products, components, materials and systems for more than 66,000
manufacturers annually. In total, there are more than 20 billion UL Marks appearing on products worldwide gach year. UL's global
family of companies and network of service providers Includes 68 laboratory, tesling and certification facililies serving customers in

102 countries. For more information, visit: www.ul.com

 
